Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 30, 1991, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence obtained from eavesdropping warrants.
*789Ordered that the judgment is affirmed.
The court did not err in summarily denying that branch of the defendant’s omnibus motion which sought to suppress evidence obtained from eavesdropping warrants. The defense counsel’s affirmation which was submitted in support of the motion failed to contain factual allegations sufficient to warrant a hearing (see, People v Reynolds, 71 NY2d 552, 558; People v Gomez, 67 NY2d 843; People v Frazier, 185 AD2d 360; CPL 710.60 [1], [3]).
We find that the defendant’s remaining contentions are without merit. Balletta, J. P., Eiber, O’Brien and Santucci, JJ., concur.